DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the driverless general-purpose print program must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite --driverless general-purpose print program-- (see claim 1, lines 6-7 and 13).
Applicant remarks, in page 9, last paragraph, specifies that support for the amendment, maybe found, for example, on paragraphs 0004-0006 of the specification as filed. 
In the specification, in paragraph 0004 of the background art section, paragraph 0004 states “[0004] In recent years, a technique of controlling a printer by a print program that is installed in an operating system (OS) as a standard function without using the printer driver described above has been put into practical use. In this technique, when the OS associates the printer with the OS standard print program and subsequently receives a print instruction for the printer, it is possible to print using the OS standard print program without using the printer driver.” 
Claim 1 as originally filed (03/25/2021) recites “a general-purpose print program” (see claim 1, lines 5-6). Figure 1 shows “a general-purpose print program (41)”. The original filed specification discloses “a general-purpose print program 41” (see for example pars 18-19 and 20-22 in the detailed description of embodiments).
There is no description or discussion in the original filed specification that indicates or specifies that the disclosed “general-purpose print program 41” is actually driverless. The only disclose is in paragraph 4 which indicates that “In recent years, a technique of controlling a printer by a print program that is installed in an operating system (OS) as a standard function without using the printer driver described above has been put into practical use. In this technique, when the OS associates the printer with the OS standard print program and subsequently receives a print instruction for the printer, it is possible to print using the OS standard print program without using the printer driver.” 
However, in the detailed description of embodiments (i.e., pars 18-22) and in the drawings (i.e., figure 1) there is no description, no disclosure or no discussion that the discloses nor discusses that “general-purpose print program 41” is driverless.
Therefore, claim 1 fails to satisfy the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claims 2-10 are rejected for the same and/or similar reasons, as discussed in claim 1 above. Claims 2, 3, 4, 5 and 9-10 are rejected because they are dependent on rejected independent claim 1 above. Claims 6, 7 and 8, each recite “driverless”, thus, they are containing the same issues, as stated and discussed above in claim 1 above, and claims 6-8 are rejected for the same or similar reasons, as discussed claim 1 above, and for being dependent on rejected claim 1 above. 

Claims 11 and 12 are amended to recite “driverless general-purpose print program” (see claim 11, lines 2-3, 6 and 13 and see claim 12 lines 3, 7 and 15).   
Applicant remarks, in page 9, last paragraph, specifies that support for the amendment, maybe found, for example, on paragraphs 0004-0006 of the specification as filed. 
In the specification, in paragraph 0004 of the background art section, paragraph 0004 states “[0004] In recent years, a technique of controlling a printer by a print program that is installed in an operating system (OS) as a standard function without using the printer driver described above has been put into practical use. In this technique, when the OS associates the printer with the OS standard print program and subsequently receives a print instruction for the printer, it is possible to print using the OS standard print program without using the printer driver.” 
Claims 11 and 12, as originally filed (03/25/2021) recite “a general-purpose print program” (see claim 11, lines 2-3 and see claim 12, line 3). Figure 1 shows “a general-purpose print program (41)”. The original filed specification discloses “a general-purpose print program 41” (see for example pars 18-19 and 20-22 in the detailed description of embodiments).
There is no description or discussion in the original filed specification that indicates or specifies that the disclosed “general-purpose print program 41” is actually driverless. The only disclose is in paragraph 4 which indicates that “In recent years, a technique of controlling a printer by a print program that is installed in an operating system (OS) as a standard function without using the printer driver described above has been put into practical use. In this technique, when the OS associates the printer with the OS standard print program and subsequently receives a print instruction for the printer, it is possible to print using the OS standard print program without using the printer driver.” 
However, in the detailed description of embodiments (i.e., pars 18-22) and in the drawings (i.e., figure 1) there is no description, no disclosure or no discussion that the discloses nor discusses that “general-purpose print program 41” is driverless.
Therefore, claims 11 and 12 fail to satisfy the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Allowable Subject Matter
Claims 1-12 are allowed. Claims 1-12 are allowed over the closest prior art of record, namely, Nakagiri et al. (US 2002/0016799 A1) in view of JP2007133756 (English translation of JP 2007-133756 A, RISO KAGAKU CORP, cited by applicant submitted IDS dated 07/09/2021, Foreign Patent Documents, Cite No. 2), but they are rejected as follows: Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, Nakagiri et al. (US 2002/0016799 A1) discloses a non-transitory computer readable medium (see pars 0100-0102, i.e., storage medium, i.e., hard disk) storing a support application program (see pars 0100-0102, i.e., software program) causing a computer (see pars 0100-0102, i.e., computer (e.g., CPU) installed in an information processing device (see pars 0099-0102, i.e., host computer or computer, and see figs 1-3, host computer 3000) to execute a process for a booklet 5printing (see figure 4, i.e., book bind printing, and see figs 5A-5B, 7, 8, 9 and 12 and par 0056, “book bind printing”) by a printer (see figs 1-3, i.e., printer 1500) connected to the information processing device (i.e., host computer 3000), the process comprising: in a case where a print instruction (see par 16, “a print command”) output from an editing application program (see par 16, “an application program”) installed in the information processing device (see par 16, see fig 3, host computer 3000) and causing the printer (1500) to print images is sent to a general-purpose print program (i.e., printer driver 203 see fig. 3) pre-installed in an operating system (see par 0033 “an operating system”) of the information processing device (i.e., host computer 3000, see par 0033), and in a job based on the print instruction (see par 0051, i.e., a job (i.e., i.e., a job-unit file, print data) based on the received print command, see par 0051), the printer (1500) is caused to execute 10booklet printing for making a booklet by printing two pages each on both sides of a sheet (see par 0056, i.e., book bind printing is laying out reduced 2 pages on each side, i.e., total 4 pages on respective sides of one sheet, and see par 0062, see fig. 7, 701 shows example of book binding by printing 24 pages of original on 6 sheets and binding them into one bound printed material), stacking a plurality of printed sheets, and folding the stacked printed sheets in half (see par 0007 “stacked plural bathes of documents as shown in fig. 11” and see figs. 7 and 11A-B, and see pars 4, 56, 59 and 68 “folding” and see figs 4, 5A, 5B and 7), determining an arrangement order (see fig. 6 i.e., ascending or descending order 604, see fig. 9 order of transmission to printer; see fig. 10 sheet order and side order; see fig. 13 S1301; see fig. 14 S1402, S1405) of the images according to the number of pages for one volume in the booklet printing based on print data corresponding to the images having a plurality of pages and being received from the general-purpose print program (i.e., printer driver 203, see fig. 3); 15performing composite image output control of transmitting composite print data (see figures 7, 9 and 15B), a composite image in which the images corresponding to two target pages (see figures 7, 9 and 15B) are arranged so as to fit on one surface of each sheet based on the arrangement order (see fig. 6 i.e., ascending or descending order 604, see fig. 9 order of transmission to printer; see fig. 10 sheet order and side order; see fig. 13 S1301; see fig. 14 S1402, S1405) determined in the determination of the arrangement order (see fig. 6 i.e., ascending or descending order 604, see fig. 9 order of transmission to printer; see fig. 10 sheet order and side order; see fig. 13 S1301; see fig. 14 S1402, S1405), from the information processing device (see pars 0099-0102, i.e., host computer or computer, and see figs 1-3, host computer 3000) to the printer (1500).
Nakagiri et al. (US 2002/0016799 A1) does not specifically specifies transmitting  composite print data, which is made by rasterizing a composite image. 
JP2007133756 (English translation of JP 2007-133756 A, RISO KAGAKU CORP, cited by applicant submitted IDS dated 07/09/2021, Foreign Patent Documents, Cite No. 2) discloses a personal computer as a control unit and the PC functions as the image forming apparatus 1 (see par 0019), the PC includes an application 2, a virtual printer driver 3 for converting data sent from application 2 into intermediate data and starting the rasterizer 4 activated by driver 3 and rasterizes intermediate data (see par 0020) and in pars 0022-0023 “FIG. 2 shows a configuration of a rasterizer 4 connected to the virtual printer driver 3. In the rasterizer 4, the intermediate data sent from the virtual printer driver 3 is stored in the intermediate data storage unit 8. The intermediate data is rasterized by the rasterization unit 9 (rasterization unit) and becomes document image data, and is stored in the document image storage unit 10. The holding is carried out. The document image data is subjected to image processing such as color tone correction, color separation, binarization processing, etc. by the image processing unit 11, outputted as output image data, and stored in the output image storage unit 12. In the present example, the document image data after rasterization stored in the document image storage unit 10 is stored as original data, and stored until a series of image processing adjustment operations described in detail later are completed, and when the image processing is changed, only a necessary portion in the data is copied and used”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakagiri et al. (US 2002/0016799 A1) to include: transmitting composite print data, which is made by rasterizing a composite image. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakagiri et al. (US 2002/0016799 A1) by the teachings of JP2007133756 (English translation of JP 2007-133756 A, RISO KAGAKU CORP, cited by applicant submitted IDS dated 07/09/2021, Foreign Patent Documents, Cite No. 2) to include: transmitting composite print data, which is made by rasterizing a composite image, because of at least one or more of the following reason(s): (1) since Nakagiri et al. (US 2002/0016799 A1) discloses in par 0030 “a printing system having a spooler as spooling means for temporarily holding data, used for generation of print data to be transmitted to a printer, in data format different from that of print data (so-called intermediate code), a despooler as despooling means for generating print data finally transmitted to the printer from the temporarily held data in the intermediate code format, and a printer driver as means for generating a printer control command, there is a need to rasterize the print data or intermediate code (i.e., convert (an image stored as an outline) into pixels that can be displayed on a screen or printed; and/or (2) Nakagiri et al. (US 2002/0016799 A1) discloses at par 35 that the CPU 1 rasterizes outline font in a display area to achieve WYSIWYG on CRT 10 and generating print data to be transmitted to a printer in intermediate code format, see par 30. Therefore, there is a need to convert the print data intermediate code into raster data, i.e., bitmap data or binarization processing, therefore, rasterization of the intermediate data or code(s) can convert the intermediate data into rasterized print data or binarization, as taught by JP2007133756 (English translation of JP 2007-133756 A, RISO KAGAKU CORP, cited by applicant submitted IDS dated 07/09/2021, Foreign Patent Documents, Cite No. 2) in paragraphs 0019, 0020 and 0022-0023. 
Nakagiri et al. (US 2002/0016799 A1) as modified above by JP2007133756 (English translation of JP 2007-133756 A, RISO KAGAKU CORP, cited by applicant submitted IDS dated 07/09/2021, Foreign Patent Documents, Cite No. 2) do not disclose, teach or suggest, a driverless general-purpose print program, as recited in claim 1. 

Claims 2-10 are allowed over the prior art discussed above because they are dependent on claim 1 above. 

Claims 11-12 recite the same claim limitation or features, therefore, they are allowable over the prior art discussed above, for the same reasons, as discussed above in claim 1 above. 

Response to Arguments
Applicant’s arguments, see page 9, line 11 to page 10, line 12, filed 19 September 2022, with respect to the rejections of (1) Claim(s) 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; and (2) Claims 1, 4, 5, 10, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagiri et al. (US 2002/0016799 A1) in view of JP2007133756 (English translation of JP 2007-133756 A, RISO KAGAKU CORP, cited by applicant submitted IDS dated 07/09/2021, Foreign Patent Documents, Cite No. 2), have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677